But,
by the Court:--
The present case appears manifestly to be included in the words of the act of Assembly, which declares, “that the last day, as well as the first day, of every Term, shall be a common day of return in this Court, at either of which periods any writs, original, mesne, or judicial process, &c. may be made returnable; and that the writs and process returnable on the last day of the Term, shall be as valid and effectual in all cases, and to all intents and purposes, as if the same had been made returnable on the first day of the Term,” 3 State Laws p. 770. Dallas’s Edition.
% We do not mean, however, to give any opinion at this time, as to the effect of such a proceeding in charging ball, or levying upon lands, within the county, in which the judgment was rendered.
Rule refused.